Title: From James Madison to Richard Cutts, 13 July 1817
From: Madison, James
To: Cutts, Richard


Dear SirMontpellier July 13. 1817
I duly recd. your favor of the 6th. inst. As Mrs Cutts keeps you informed of what relates to herself & the part of her little family with us, I have only to make Mrs. Ms. and my returns to you and the part with you, for the affectionate remembrances you communicate.
I am just closing my wheat harvest. It will not exceed 2/5 perhaps not ⅓ of what it would have been if uninjured by the Insect. It fortunately escaped the other enemies, the rust, the scab, & the stinking smut, which with the insect have reduced the harvest generally in this quarter to less than that proportion. The crop of wheat below the Blue ridge, throughout the State, will prove very scanty, and a part of it must supply the bread usually made of Indian Corn, untill the new crop of this article can be used. At present the prospect of a great one, is flattering, but the result is entirely dependent on the weather from this time to the end of Augst.
When I give the character of my Wheat Harvest, I am to be understood as speaking of the farm where I reside. My farm called Blackmeadow suffered but little from the fly, and very partially from the diseases of the season; and will yield a better crop than the one I have described. On the other hand, my farm on the Rapidan has been visited by the whole catalogue of foes, and will leave the aggregate crop as deficient as the home part of it.
I was unfortunate also in the sale of my last crop, which was nearly as short as the present one. The time I had in view for throwing it into the Market, was the one sufficiently distant from the new harvest, to avoid the influence of its approach, and which would consist with the exportation to Europe or rather G. B before the influence of the coming harvest there would be felt on the market. My purpose was frustrated by successive occurrences & casualties untill the price fell at Fredg. to near 10 dolrs. Had opportunities offered at that place for Liverpool, I would have shipped what I had to that market; having observed that the prices there did not justify the fall here, and believing that under existing circumstances the price there would not be inferior to that here.
I am sorry that you are suffering on a much larger scale. I sincerely wish you may more than balance your loss, by hitting more successfully the favorable moment for the other articles you have at Stake. Of that moment I do not pretend to judge. Affecte. respects
James Madison
The National Intelligencer continues to be addressed to Montpr. Vt., in a manner to send it to Vermont as I suspect. It fails sometimes for weeks together. In some instances it has been returned from Vermt. Orange Court House ought to be in the endorsement. Give Mr. Gales a ⟨hint?⟩ if you please.
